964 A.2d 1280 (2009)
In re Robert J. CORRY, Jr., Respondent.
Bar Registration No. 467296.
No. 08-BG-1297.
District of Columbia Court of Appeals.
February 12, 2009.
Before REID and FISHER, Associate Judges, and PRYOR, Senior Judge.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order from the Colorado Supreme Court suspending respondent for one year and one day, stayed in full and placing respondent on probation for three years subject to various conditions, based on his stipulation and admission of conduct, see People of Colorado v. Corry, Case number 07PDJ058 (Co. Oct 2, 2007), this court's November 12, 2008, order directing him to show cause why identical discipline should not be imposed, and the responses of respondent and Bar Counsel, it is
ORDERED that Robert J. Corry, Jr., is hereby suspended for a period of one year and one day, but that suspension is stayed pending the successful completion of a three year probationary period subject to all conditions imposed in Colorado. Although respondent filed a response to this court's show cause order asserting that no discipline should be imposed and that his crime did not constitute a serious crime, his response failed to establish any exceptions under D.C. Bar R. XI, § 11(c). Respondent both pled to the criminal offense in Colorado and entered a stipulation in the original disciplinary case and further he may not re-litigate the factual basis for the discipline established in a sister proceeding, see In re Fuchs, 905 A.2d 160 (D.C.2006). Additionally, discipline is based on his plea to assault and such a plea would establish a basis for discipline in this jurisdiction. See In re Jacoby, 945 A.2d 1193 (D.C.2008)